DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
The Final rejection mailed 01/07/2021 has been vacated and a Non-final is presented below. 
Amendment
Receipt is acknowledged of the amendment filed on 10/01/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 23-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
The applicant’s argues, on page 3 of the Remarks, that Cannard does not qualify as prior art. However, in view of the current amendments, the combination of Taylor and Qi teaches all the limitations of the claims. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “an electrically conductive material” in the last line should be corrected to –the electrically conductive material—.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 22-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Pat. No. 6,155,120) (hereafter Taylor) in view of Qi et al. (U.S. Pat. No. 7,463,040) (hereafter Qi).
Regarding claim 1, Taylor teaches a fabric-based pressure sensor array, comprising: a continuous textile sheet having a first surface and a second surface opposite to the first surface (i.e., piezoresistive lamination 63 is fabricated as a unitary lamination forming an array of rectangular sensor elements 63A) (see Column 12, line 42, to Column 13, line 44) ; M elongated conductive strips (i.e., column conductor strip lamination 41) (see Fig. 7C) directly coated on the first surface (i.e., a novel construction of upper and lower laminations 41 and 46 utilizes a substrate made of a material consisting of woven mesh of non-conductive strands, in which all of the outer surfaces of each of the strands are plated with a conductive material) (see Column 10, line 10, to Column 12, line 41); and N elongated conductive strips (i.e., row conductive strip lamination 46) (see Fig. 7D) directly coated on the second surface (i.e., a novel construction of upper and lower laminations 41 and 46 utilizes a substrate made of a material consisting of woven mesh of non-conductive strands, in which all of the outer surfaces of each of the strands are plated with a conductive material) (see Column 10, line 10, to Column 12, line 41), wherein the M elongated conductive strips extend crosswise relative to the N elongated conductive strips to define M x N intersections (i.e., piezoresistive lamination 63 sandwiched between row conductor lamination 46 and column conductor lamination  41) (see Column 12, line 42, to Column 13, line 44), the continuous textile sheet includes fibers coated with an electrically conductive material, the fibers coated with the electrically conductive material are disposed between the first surface and the second surface of the continuous textile sheet (i.e., the layer 
Regarding the M and N elongated conductive strips, Taylor as disclosed above may or may not be construed as directly or explicitly teaching that the elongated conductive strips are directly coated on the first and second surface respectively. On the other hand, Qi teaches M elongated conductive strips directly coated on the first surface and N elongated conductive strips directly coated on the second surface (i.e., a second set of parallel conductive coating lines 268 and the first set of parallel coating lines 274 are connected with a switch circuit 264 and the resistance of the conducting polymer fibers are measured using a scanning method by applying a constant current from a current source 260 and measuring the voltage by using 
Regarding claim 3, Taylor teaches that the fibers are coated with an electrically conductive polymer (i.e., matrix sheet 64 was impregnated with an elastomeric piezoresistive substance 66, a composition of 50% carbon and 50% RTV 732 silicon rubber) (see Column 12, line 42, to Column 13, line 44).  
Regarding claim 4, Taylor teaches that the sensor array is configured to detect pressure applied at the M x N pressure sensors by an object positioned on the continuous textile sheet (i.e., normal force sensor array 40 is particularly well adapted for measuring normal forces or pressures exerted on the bottom surfaces of human feet) (see Column 10, line 10, to Column 13, line 44).  
Regarding claim 22, Taylor teaches that the fibers are woven to form the continuous textile sheet (i.e., piezoresistive lamination 63 of sensor array 40 includes a mesh fabric matrix sheet 64 made of a 300 mesh fabric woven from 0.002 inch diameter mono-filament strands of polyester fiber) (see Column 12, line 42, to Column 13, line 44).  
Regarding claim 23, Taylor as modified by Qi as disclosed above does not directly or explicitly teach that each of the M elongated conductive strips and the N elongated conductive strips includes an electrically conductive polymer.  
Regarding the material of the conductive strips, Qi teaches that each of the M elongated conductive strips and the N elongated conductive strips includes an electrically conductive polymer (i.e., shape/stress sensor made using polyaniline fibers including a first set of parallel conducting polymer fibers 208 and a second set of parallel conducting polymer fibers 
Regarding claim 24, Taylor as modified by Qi as disclosed above does not directly or explicitly teach that each of the M elongated conductive strips and the N elongated conductive strips includes a polymer and electrically conductive additives dispersed in the polymer.  
Regarding the material of the conductive strips, Qi teaches that each of the M elongated conductive strips and the N elongated conductive strips includes a polymer and electrically conductive additives dispersed in the polymer (i.e., shape/stress sensor made using polyaniline fibers including a first set of parallel conducting polymer fibers 208 and a second set of parallel conducting polymer fibers 210) (see Column 14, line 60, to Column 15, line 67; and Fig. 9c). In view of the teaching of Qi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used electrically conductive polymer to form the conductive strips in order to enable the sensor device to perform additional humidity and temperature measurements, so as to increase the functionality and effectiveness of the sensor device.
Regarding claim 25, Taylor teaches that each of the M elongated conductive strips and the N elongated conductive strips includes a metal (i.e., row and column conductors are made of copper) (see Column 12, line 42, to Column 13, line 44) or a metal alloy.  
Regarding claim 26, Taylor teaches that M is greater than 1, N is greater than 1 (See Fig. 7C and 7D), but does not explicitly teach that M is the same as N. However, Qi teaches that M is the same as N (see Fig. 9C). In view of the teaching of Qi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 27, Taylor teaches that M is greater than 1, N is greater than 1, and M is different from N (see Fig. 7C and 7D).  
Regarding claim 29, Taylor teaches that the M x N pressure sensors are connected to a data sampling unit (i.e., analog resistance measuring circuit 75 and multiplexer 73 outputs a serial digital data signal) (see Fig. 14).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Pat. No. 6,155,120) (hereafter Taylor) in view of Qi et al. (U.S. Pat. No. 7,463,040) (hereafter Qi) and in further view of Antaki (U.S. Pat. No. 8,253,696) (hereafter Antaki).
Regarding claim 28, Taylor as modified by Qi as disclosed above does not directly or explicitly teach that the fabric-based pressure sensor array has a thickness in a range of 0. 1 mm to 1 mm. However,  Antaki teaches that the fabric-based pressure sensor array has a thickness in a range of 0.1 mm to 1 mm (i.e., the sensor has an overall thickness of less than .02 inches) (see paragraph section [0021]). In view of the teaching of Antaki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the pressure sensor to have a thickness in a range of .1 mm to 1 mm in order to easily incorporate the sensor into a wearable device, thus increasing the usage and versatility of the sensor array. Furthermore, it would have been obvious to one having ordinary skill in the art to have made the thickness of the sensor to be in the range of 0.1 mm to 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (ll-A).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855